                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             ST. JOSEPH DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )      Case No. 18-06112-CV-SJ-ODS
                                           )
$470,558.94 SEIZED FROM                    )
PLATTE VALLEY BANK ACCOUNT                 )
NO. XXXX2121 IN THE NAME OF                )
ZIESON CONSTRUCTION                        )
COMPANY, LLC, et al.,                      )
                                           )
                      Defendants.          )

          ORDER GRANTING MOTION FOR JUDGMENT OF FORFEITURE
       On July 19, 2018, a Verified Complaint for Forfeiture in Rem was filed on behalf
of the plaintiff, United States of America, against the defendant property, a 2015 Ford F-
250, VIN: 1FT7W2BT4FED49948. The Complaint alleged the defendant property was
involved in a transaction or attempted transaction in violation of 18 U.S.C. §§ 1956,
1957 and 1960, or was property traceable to property involved in a transaction or
attempted transaction in violation of 18 U.S.C. §§ 1956, 1957 and 1960, and therefore,
was subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A). The
Complaint further alleged the defendant property was subject to forfeiture pursuant to
18 U.S.C. § 981(a)(1)(C) because it constituted or was derived from proceeds traceable
to specified unlawful activity or a conspiracy to commit such unlawful offenses, that is, a
conspiracy to defraud the United States, in violation of 18 U.S.C. § 371, major fraud
against the United States, in violation of 18 U.S.C. § 1031, and wire fraud, in violation of
18 U.S.C. § 1343.
       Process was fully issued in this action and returned according to law. Pursuant
to an executed warrant for arrest of property issued by this Court, the Internal Revenue
Service arrested this defendant property on July 27, 2018. The following known
potential claimants for this defendant property were served the Notice of Complaint and




         Case 5:18-cv-06112-ODS Document 66 Filed 09/10/19 Page 1 of 2
Complaint for Forfeiture In Rem and have acknowledged service thereof: Rustin Simon1
and Ally Bank. Any and all other potential claimants have been notified of the action
and of their rights to assert a claim for the defendant property by publication for thirty
consecutive days beginning on March 6, 2019, and ending on April 4, 2019, on the
official government site, www.forfeiture.gov, which publication is evidenced by a
Declaration of Publication on file with this Court. Doc. #1-1.
         The United States and claimant Ally Bank entered into a settlement agreement,
which is hereby APPROVED as submitted. Pursuant to the agreement, after a
judgment of forfeiture and sale of the defendant vehicle, Ally Bank shall be paid from net
proceeds of the sale for the unpaid principal on its loan plus interest due as set forth in
the settlement agreement. No other claims for the defendant property have been filed
and the time within which such claims must have been filed has expired.
         The Court grants Plaintiff’s motion for a judgment of forfeiture, and orders the
following:
         (1) the settlement agreement between the United States and Ally Bank is
approved. The claim of Ally Bank in the amount of $17,367.10 plus interest shall be
paid by the United States out of the proceeds of the sale of the defendant property.
Each party will bear their own costs;
         (2) all persons claiming any right, title, or interest in or to the defendant property
are held in default;
         (3) all claims and interests in the defendant property, except as provided herein,
are forever foreclosed and barred;
         (4) the defendant 2015 Ford F-250, VIN: 1FT7W2BT4FED49948 is hereby
forfeited to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C) to be
disposed of according to law; and
         (5) the Clerk of the Court shall enter a judgment consistent with this Order.

IT IS SO ORDERED.

                                                /s/ Ortrie D. Smith
DATE: September 10, 2019                        ORTRIE D. SMITH, SENIOR JUDGE
                                                UNITED STATES DISTRICT COURT
1   Rustin Simon is the Registered Agent for Simcon Corp.


                                                2
          Case 5:18-cv-06112-ODS Document 66 Filed 09/10/19 Page 2 of 2
